DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The Amendments to the Specification filed on January 26, 2022 are acknowledged, and have been entered.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to the amendment and arguments filed by the applicant on January 26, 2022. See pages 7-8 of the amendment.
As for claim 17
As for claim 20, the reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to the amendment and arguments filed by the applicant on January 26, 2022. See pages 7-8 of the amendment.
As for claims 2-4, 6-16, and 18-19, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 1 and 17.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LIN YE/Supervisory Patent Examiner, Art Unit 2697